Citation Nr: 0819047	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  05-24 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from November 1942 to November 1945.  The 
veteran died in December 2003.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2004 rating decision of the Los Angeles, California 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
June 2008, the Board granted the appellant's  motion to 
advance her appeal on the Board's docket.

At the time of his death the veteran had a pending claim for 
increase/service connection with respect to his pulmonary 
disability (chronic obstructive pulmonary disease (COPD)).  
The RO adjudicated, and granted, a claim for accrued benefits 
based on lumbar spine disability.  However, there is no 
formal adjudication of a claim for accrued benefits based on 
COPD.  That matter is referred to the RO for appropriate 
action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on her part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice for dependency and indemnity compensation 
(DIC) claims must also include: (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected claim; and (3) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a condition not yet service-connected.  

An April 2004 letter advised the appellant of VA's duties to 
notify and assist in the development of the claim prior to 
the initial adjudication of her claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  It explained the 
evidence necessary to substantiate her claim, the evidence VA 
was responsible for providing, the evidence she was 
responsible for providing, and advised her to submit any 
evidence or provide any information she had regarding her 
claim.  Additionally, it advised the appellant that VA would 
need "medical evidence showing that the veteran's service 
connected conditions caused or contributed to the veteran's 
death."  Such a statement does not, however, comport with 
the requirements under Hupp (which was decided after the RO 
had completed its actions in the present case). Notably, 
previously service-connected conditions, if any, must be 
identified, and an explanation of the evidence and 
information required to substantiate a DIC claim based on 
such must follow.  
According to the veteran's death certificate, his immediate 
cause of death was cardiac failure; congestive heart failure 
and hypertension were listed as underlying causes.  Diabetes 
mellitus, chronic obstructive pulmonary disease (COPD), and 
chronic renal failure were also listed as significant 
contributing conditions, but not resulting in the underlying 
cause of death.  

The veteran had established service-connection for residuals 
of a gunshot wound, penetrating the chest wall, fracturing 
the 6th rib, left side, rated 20 percent.  As noted above, he 
had filed a claim for an increased rating based on for lung 
disability (which would have required adjudication of whether 
or not his COPD warranted secondary service connection).  In 
December 2003, a few days before he died, he was afforded a 
VA respiratory diseases examination.  Although the examiner 
reviewed the veteran's respiratory system, he did not, as was 
requested, provide an opinion as to whether the veteran's 
lung condition was related to his service-connected gunshot 
wound residuals.  

The appellant argues that the veteran's lung condition was 
related to his service-connected disability; warranted 
secondary service connection; and contributed to cause his 
death.  In her VA Form 9, substantive appeal, she states that 
doctors who treated her husband during the final weeks of his 
life told her that his service-connected residuals of a 
gunshot wound with partial lung removal aggravated his COPD.  
She has not submitted a medical statement from those doctors.

The Board finds that given the circumstances outlined, VA's 
duty to assist in this case includes obtaining the medical 
opinion that was sought on the veteran's December 2003 
examination.  

Accordingly, the case is REMANDED for the following:

1.  The RO must send the appellant a 
letter providing her the notice required 
under Hupp v. Nicholson, 21 Vet. App. 342 
(2007), specifically identifying the 
veteran's service connected disabilities 
and providing an explanation of the 
evidence and information required to 
substantiate a DIC claim based on such 
disabilities, as well as an explanation of 
the evidence and information required to 
substantiate a DIC claim based on any 
conditions not yet service-connected.  The 
appellant should have opportunity to 
respond.

2.  The RO should then arrange for the 
veteran's claims file to be forwarded to 
an appropriate physician for review and a 
medical advisory opinion as to whether the 
veteran's service connected disabilities, 
at least as likely as not (i.e., a 50 
percent or better probability), caused or 
contributed to cause or hastened his 
death.  The opinion should specifically 
address the theory of entitlement proposed 
by the appellant, i.e., that the veteran's 
COPD, which was listed as a contributory 
cause of his death, was caused or 
aggravated by his gunshot wound residuals.  
(In that regard, the opinion should 
specifically address separately, whether 
the gunshot wound residuals (a) caused the 
COPD? or (b) caused an increased severity 
of the COPD?  If either of these is 
answered in the affirmative, the 
consulting physician should further opine 
whether the COPD contributed to cause or 
hastened the veteran's death.  The 
physician must explain the rationale for 
all opinions given.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the 
appellant and her representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

